DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2017/0028299 A1 to The et al. (hereinafter “The”) in view of US Publication No. 2019/0102927 A1 to Yokokawa (hereinafter “Yokokawa”).

Concerning claim 1, The discloses a method of presenting an interactive game in augmented reality (Abstract), said method comprising: 
capturing frames of video data with a camera, and wherein said camera is coupled to an eyewear device comprising a processor, a memory, a hand tracking utility, and a display (paragraphs [0062], [0066] – frames are captured and system includes HMD and has hand tracking utility); 
presenting a game clock on said display at a location establishing a field of play, wherein said field of play is persistently viewable as an overlay relative to a physical environment, independent of movement of said eyewear device, and wherein said game clock is configured to increment from a start time to a final time (paragraphs [0068], [0083], [0108], [0171] – countdown timer is displayed during rock paper scissors and play area is an overlay relative to a physical environment); 
detecting in said frames of video data, with said hand tracking utility, a final hand shape associated with said final time (paragraphs [0184]-[0188] - hand shape is determined at final time); 
presenting on said display a final virtual game piece based on said detected final hand shape (paragraphs [0184]-[0188] – hand shape represents paper, rock or scissors); 
broadcasting wirelessly said final virtual game piece; detecting an opposing final virtual game piece (paragraphs [0184]-[0188] – hand shape represents paper, rock or scissors for both player an opponent); and 
presenting on said display a game score based on said final virtual game piece versus said opposing final virtual game piece (paragraph [0127] – game score is displayed).
The lacks specifically disclosing, however, Yokokawa discloses wherein each frame of video data comprises depth information for a plurality of pixels (paragraphs [0047], [0054], [0167], [0180]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of video data comprising depth information as disclosed by Yokokawa in the system of The in order to create a system which is more accurate in determining player vs. opponent input into the system).

	Concerning claims 2, 10 and 18, The discloses further comprising: detecting in said captured frames of video data, with said hand tracking utility and before said final time on said game clock, a preliminary hand shape; and presenting on said display a preliminary virtual game piece based on said detected preliminary hand shape (paragraphs [0108], [0171], [0184]-[0188]).

Concerning claims 3, 11 and 19, The discloses wherein said step of presenting a game clock further comprises: synchronizing said game clock with an opponent device comprising an opponent display, such that said game clock presents and increments simultaneously on said display and said opponent display; initiating said game clock at said start time on both said displays in response to detecting in said captured frames of video data a start signal; and presenting on said display said opposing final virtual game piece within said field of play and spaced apart from said final virtual game piece, wherein said opposing final virtual game piece is broadcast from said opponent device (paragraphs [0068], [0083], [0108], [0171]).

Concerning claims 4, and 12, The discloses wherein said game score comprises a user score and an opponent score, and wherein said step of presenting a game score further comprises: determining whether a value associated with said final virtual game piece is greater than an opposing value associated with said opposing final virtual game piece; in response to determining said value is greater than said opposing value, incrementing said user score by one; in response to determining said value is less than said opposing value, incrementing said opponent score by one; in response to determining said value is equal to said opposing value, incrementing neither said user score nor said opponent score; presenting on said display a highlight near said incremented score; initiating, after a pause for an adjustable duration, said game clock at a subsequent start time on both said displays (paragraphs [0068], [0083], [0108], [0127], [0171], [0184]-[0188]).

Concerning claims 5, and 13, The discloses wherein said step of detecting a final hand shape further comprises: detecting said final hand shape in a first frame of said captured frames of video data; generating a bounding box near said detected final hand shape relative to said first frame, wherein said bounding box comprises data for a first plurality of pixels; identifying a set of hand landmarks based on said first depth information; selecting a candidate hand gesture from a library of hand gestures based on said identified set of hand landmarks; and selecting said final virtual game piece from a set of virtual game pieces based on said selected candidate hand gesture, wherein said library of hand gestures and said set of virtual game pieces comprises: a fist gesture associated with a virtual fist-like game piece; an open-hand gesture associated with a virtual open-hand game piece; and a two-finger vee gesture associated with a virtual two-finger vee game piece (paragraphs [0068], [0083], [0108], [0127], [0171], [0184]-[0188]).
The lacks specifically disclosing, however, Yokokawa discloses wherein each frame of video data comprises depth information and first depth information for a plurality of pixels (paragraphs [0047], [0054], [0167], [0180]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of video data comprising depth information as disclosed by Yokokawa in the system of The in order to create a system which is more accurate in determining player vs. opponent input into the system).

Concerning claims 6, 14 and 20, The discloses wherein said opposing final virtual game piece comprises a first icon, said method further comprising: presenting on said display a first key image at a scoring location; presenting on said display said first icon on a first lane of a virtual scroll that appears to move from a distal location toward said first key image at said scoring location, wherein said first icon persistently matches said first key image; detecting in said captured frames of video data, before said final time, a preliminary hand shape at a current location relative to said display; and presenting on said display, at said current location as an overlay relative to said preliminary hand shape, a preliminary virtual game piece based on said detected preliminary hand shape, wherein said step of detecting a final hand shape further comprises: detecting a final hand location relative to said first lane, wherein said final time is further associated with an apparent collision between said moving first icon and said first key image; wherein said step of presenting a game score further comprises: (a) determining whether said detected final hand location is a location match relative to said apparent collision in said first lane, (b) determining whether said detected final hand shape is a shape match relative to said first key image, and (c) in response to determining both said shape match and said location match, incrementing said game score by one (paragraphs [0068], [0083], [0108], [0127], [0171], [0184]-[0188]).

Concerning claims 7, and 15, The discloses further comprising: presenting a subsequent key image at a subsequent location along a scoring plane defined relative to said scoring location; presenting a subsequent icon on a secondary lane of said virtual scroll, wherein said subsequent icon persistently matches said subsequent key image; detecting, at a subsequent final time, a subsequent final hand location relative to said secondary lane, wherein said final time is further associated with a subsequent apparent collision between said moving subsequent icon and said subsequent key image; determining whether said detected subsequent final hand location is a subsequent location match relative to said subsequent apparent collision in said secondary lane; determining whether said detected subsequent final hand shape is a subsequent shape match relative to said subsequent key image; and in response to determining both said subsequent shape match and said subsequent location match, incrementing said game score by one (paragraphs [0068], [0083], [0108], [0127], [0171], [0184]-[0188]).

Concerning claims 8 and 16, The discloses wherein said library of hand gestures and said set of virtual game pieces comprises: a fist gesture associated with a virtual fist-like game piece, a fist-shaped key image, and a fist-shaped icon; an open-hand gesture associated with a virtual open-hand game piece, a hand-shaped key image, and a hand-shaped icon; a two-finger vee gesture associated with a virtual two-finger vee game piece, a vee-shaped key image, and a vee-shaped icon; a pointing gesture associated with a virtual pointing-finger game piece, a pointing key image, and a pointing key icon; and a two-finger horns gesture associated with a virtual two-finger horns game piece, a two- finger key image, and a two-finger key icon (paragraphs [0068], [0083], [0108], [0127], [0171], [0184]-[0188]).

Concerning claims 9 and 17, see the rejection of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715